MFS® INVESTMENT MANAGEMENT , BOSTON, MASSACHUSETTS02116-3741 (617) 954-5000 May 26, 2011 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: MFS® Series Trust XIII (the “Trust”) (File Nos. 2-74959 and 811-3327) on behalf of MFS® New Discovery Value Fund (the “Fund”) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter on behalf of the Trust as certification that the Prospectus and Statement of Additional Information for the Fund do not differ from those contained in Post-Effective Amendment No. 47 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment was filed electronically on May 24, 2011. Please call the undersigned at (617) 954-5064 or Lisa Foley at (617) 954-6634 with any questions you may have. Very truly yours, TIMOTHY M. FAGAN Timothy M. Fagan Vice President & Senior Counsel TMF/bjn
